Title: To Alexander Hamilton from Samuel C. Seely, 27 April 1799
From: Seely, Samuel C.
To: Hamilton, Alexander


          
            D. Sir
            Milford, Pennsylvania, April 27, 1799
          
          I have this moment returned from New York, where I expected to have had the honor of seeing you, But was — informed that you was in Philadelphia. my time would permit me to go on to Phia. I therefore take the liberty   to write you a line in order to solicit your intrest (so far as it may be   consistant) in obtaining an appointment in one of the new Regiments, that are at present ordered to be arranged—I presume on your patience from the confidence I feel in your frendship, from early date, as well as, Your knowledge of my services in the late war—
          Should it be any proof of my still retaining a good Charrector and the confidence of the People where I now live—I beg leave to mention that I have the honor to hold a Commission as one of the Judges of the Court—And an Other as Genl. of the Militia in the same district—
          Genl. Dayton (the late speaker) with whome I served all the War; Requested me in this line to mention to Genl. Hamilton—that he would not only write immediatly to the Secretary at War, but would see him in person in my favour—My attachment to my Country and the Government I live under, I shall have fully set forth to the Secretary at war—from charractors in the State where I at present live. Should I be so happy as to obtain a line from you Sir to the Secretary at war, I shall hold it in Greatfull remembrance among the many civilities I have receiv’d  from you—
          I have the honor to be with every sentiment of respect and esteem your Most obedt. Huml. Sert.
          
            Samuel. C. Seely
          
          
            Milford Wayne County State of Pennsylvania April 27th. 1799—
          
          Honl. Majr. Genl. Hamilton—
        